De Wolfe, J.
Appeal from a judgment and order overruling a motion for a new trial. The action was brought for the dissolution of an alleged copartnership and for an accounting. The cause was by consent tried by the court without a jury, and the court, after hearing the evidence, rendered judgment in favor of the plaintiff (respondent in this court) for $123.75 and costs, amounting to $103.80. Iso written findings of fact or conclusions of law were made by the court; nor, so far as appears by the record, was any decree made or entered dissolving the partnership between plaintiff and defendant, which the court must have found to exist before it could render a judgment for a balance due by one partner to the other. We must take the record therefore as we find it, and determine from its examination whether it discloses any error which will warrant this court in reversing the judgment and awarding a new trial.
The evidence was very conflicting; the statements of the plaintiff and defendant, particularly, being opposed in most respects to each other, one alleging and the other denying the existence of any copartnership. So, also, in regard to the defendant (appellant in this court) having in his hands any money belonging to the copartnership, the statements of the parties were directly crosswise. As the parties themselves were the principal witnesses, the court in forming its judgment was of necessity compelled to take into consideration the situation of the parties, and all the facts surrounding their relations with one another, and from these must have come to the conclusion that a partnership existed between them, and also, that there was a balance due from the defendant to the plaintiff of the amount, for which the court rendered judgment. There certainly was evidence to support the judgment, and whether it was conclusive or not, is not a matter that this court can review.
It has been settled by too many decisions, and the principle itself is too important to be overturned, that all presumptions are in favor of the validity of a judgment; and if the record contains no findings of facts on which the judgment is founded, it will be presumed in the appellate court that the facts found *336by the court supported the judgment; and where, as in the present case, the evidence is conflicting, the findings of fact and judgment thereon by the court will not be reversed on that account, but rest upon the same principal as does the verdict of a jury, when the evidence is conflicting. Abundance of authorities could be cited from the decisions of other courts in support of the above principle, but it is deemed unnecessary to refer to them, as the Supreme Court of this Territory has repeatedly announced the same rule. (See Ming v. Truett, 1 Mont. 322; Story v. Blade, 5 Mont. 26; 51 Am. Rep. 37.)
The judgment must be and is affirmed.
Judgment affirmed.
Bach, J., and Liddell, J., concur.